Title: From Thomas Jefferson to James Davidson, 30 May 1806
From: Jefferson, Thomas
To: Davidson, James


                        
                            Sir
                     
                            Monticello May 30. 06.
                        
                        Your favor of the 22d. came to hand yesterday, being the only post since it’s date. I now return you mr
                            Cathalan’s bill with an acceptance of yesterday’s date. altho’ I shall be at Washington before it becomes due, yet, for
                            fear of accidents, as the bank, by virtue of my power of Attorney, will be in possession of funds for me on the 4th. I
                            will ask the favor of you to discharge it at maturity without farther notice. Accept my salutations & assurances
                            of respect & esteem.
                        
                            Th: Jefferson
                     
                        
                    